Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20 of U.S. Patent No. 11255187. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope .
Instant Application 
PN 11255187
1. A method, comprising: obtaining a mud pulse data transmission from a mud pulser located in a borehole, processing the mud pulse data transmission to generate normalized corrected data; and generating SNR corrected data from the mud pulse data transmission utilizing a machine learning mud pulse recognition network (MPRN) and the normalized corrected data as an input to the machine learning MPRN.
1. A method, comprising: receiving a mud pulse data transmission at a transducer, wherein the mud pulse data transmission is transmitted from a mud pulser located in a borehole; averaging the mud pulse data transmission over a length of a moving time window, wherein the moving time window covers a portion of the mud pulse data transmission; computing a corrected data utilizing the averaging and the mud pulse data transmission; normalizing the corrected data to generate a normalized corrected data; selecting one or more preambles from the normalized corrected data; training a machine learning mud pulse recognition network (MPRN) utilizing the one or more preambles; generating a data transmission overlay mapping utilizing a MPRN output of the machine learning MPRN when the normalized corrected data is used as a MPRN input to the machine learning MPRN; and increasing a signal to noise ratio (SNR) of the normalized corrected data by applying the data transmission overlay mapping to generate a SNR corrected data.
11. A computer program product having a series of operating instructions stored on a non-transitory computer-readable medium that directs a data processing apparatus when executed thereby to perform operations to decode mud pulse data transmissions, the operations comprising: obtaining a mud pulse data transmission from a mud pulser located in a borehole; processing the mud pulse data transmission to generate normalized corrected data; and generating SNR corrected data from the mud pulse data transmission utilizing a machine learning mud pulse recognition network (MPRN) and the normalized corrected data as an input to the machine learning MPRN.
20. A computer program product having a series of operating instructions stored on a non-transitory computer-readable medium that directs a data processing apparatus when executed thereby to perform operations to decode mud pulse data transmissions, the operations comprising: receiving the mud pulse data transmission at a transducer, wherein the mud pulse data transmission is transmitted from a mud pulser located in a borehole; averaging the mud pulse data transmission over a length of a moving time window, wherein the moving time window covers a portion of the mud pulse data transmission; computing a corrected data utilizing the averaging and the mud pulse data transmission; normalizing the corrected data to generate a normalized corrected data; selecting one or more preambles from the normalized corrected data; training a machine learning mud pulse recognition network (MPRN) utilizing the one or more preambles; generating a data transmission overlay mapping utilizing a MPRN output of the machine learning MPRN when the normalized corrected data is used as a MPRN input to the machine learning MPRN; and increasing a signal to noise ratio (SNR) of the normalized corrected data by applying the data transmission overlay mapping to generate a SNR corrected data.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Maus US 20200248545 discloses a  method, comprising: obtaining a mud pulse data transmission from a mud pulser (downwhole telemetry 166 of fig. 1 and ¶147) located in a borehole; processing the mud pulse data transmission to generate normalized corrected data(fig.1 and ¶s149 in view of ¶202). 
No prior discloses teaches or suggests the combination of elements as recited in claim 1  arranged in a manner to include “generating SNR corrected data from the mud pulse data transmission utilizing a machine learning mud pulse recognition network (MPRN) and the normalized corrected data as an input to the machine learning MPRN”.
Therefore, claim 1 is allowed with associated dependent claims. 
Claim 11 include limitations that form the basis for the allowance of claim 1, thus similarly indicated as allowable. 
Hence the claims are allowable on the condition that obviousness double patenting rejection is overcome. 
Claims 2-10, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685